NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4854-16T2



STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ANTHONY L. GOULD,

     Defendant-Appellant.
___________________________

              Submitted June 7, 2018 – Decided June 20, 2018

              Before Judges Simonelli and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Law Division, Atlantic County, Indictment No.
              00-08-1748.

              Anthony Gould, appellant pro se.

              Damon G. Tyner, Atlantic County Prosecutor,
              attorney for respondent (John J. Santoliquido,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
       Defendant Anthony Gould appeals from the May 12, 2017 Law

Division order, which denied his motion to vacate his conviction

and sentence.    We affirm.

       Following a jury trial before Judge James E. Isman, defendant

was convicted of first-degree murder, N.J.S.A. 2C:11-3(a)(1) and

(2);   fourth-degree   unlawful   possession   of   a   weapon,   N.J.S.A.

2C:39-5(d); and third-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(d).      Judge Isman imposed an aggregate

sixty-five year term of imprisonment with a thirty-year period of

parole ineligibility.

       Defendant appealed his conviction and sentence.      We affirmed,

State v. Gould, No. A-4678-02 (App. Div. Apr. 11, 2005), and the

Supreme Court denied certification, State v. Gould, 185 N.J. 38

(2005).

       Defendant filed a motion for post-conviction relief.          Judge

Isman denied the motion, and defendant appealed.            We affirmed,

State v. Gould, No. A-5386-06 (App. Div. Apr. 14, 2009), and the

Supreme Court denied certification, State v. Gould, 199 N.J. 543

(2009).    Defendant then filed a petition for habeas corpus, which

the United States District Court denied.       In re Gould, No. 10-1399

(NLH) (D.N.J. Aug. 15, 2012).

       At the time of defendant's trial, Judge Isman was a Tax Court

Judge temporarily assigned by Chief Justice Deborah T. Poritz to

                                   2                               A-4854-16T2
the Law Division, Criminal Part, pursuant to N.J.S.A. 2B:13-12.

The statute provides that "[t]he Chief Justice may assign judges

of the Tax Court to the Superior Court or to any other court as

the need appears, and any judge so assigned shall exercise all of

the powers of a judge of that court."       Ibid.

     On April 10, 2017, defendant filed a motion to vacate his

conviction and sentence pursuant to Rule 3:22-2(b) and Rule 3:10-

2(e).     He argued, that Judge Isman lacked jurisdiction over the

matter because he was not a Judge of the Superior Court.               The

motion judge denied the motion, finding the judge had jurisdiction

by virtue of the Supreme Court order assigning him to the Law

Division, Criminal Part.

     On    appeal,   defendant   argues   that   N.J.S.A.   2B:13-12    is

unconstitutional because N.J. Const. art. VI, § 7, ¶ 2 allows the

Chief Justice to only "assign Judges of the Superior Court to the

Division and Part of the Superior Court[,]" not Tax Court Judges.

We disagree.

     N.J. Const. art. VI, § 1, ¶ 11 establishes the Supreme Court

and the Superior Court, leaving the creation of other courts to



1
   N.J. Const. art. VI, § 1, ¶ 1 provides that "[t]he judicial
power shall be vested in a Supreme Court, a Superior Court, and
other courts of limited jurisdiction. The other courts and their
jurisdiction may from time to time be established, altered or
abolished by law."

                                    3                            A-4854-16T2
the   Legislature.      Under   this       constitutional          authority,   the

Legislature established the Tax Court.               See N.J.S.A. 2B:13-1 to -

15.   Under N.J.S.A. 2B:13-12, the Legislature authorized the Chief

Justice to assign a Tax Court judge to the Superior Court: "The

Chief Justice may assign judges of the Tax Court to the Superior

Court or to any other court as the need appears, and any judge so

assigned shall exercise all of the powers of a judge of that

court."

      Because   N.J.   Const.   art.       VI,   §    1,   ¶   1    empowered   the

Legislature to create courts of limited jurisdiction in addition

to the plenary jurisdictional Supreme and Superior Courts, the

Legislature had the constitutional authority to establish the Tax

Court.    Because N.J. Const. art. VI, § 1, ¶ 1 empowers the

Legislature to define the jurisdiction of those other courts, the

Legislature had the constitutional authority to empower the Chief

Justice to assign the judges of those courts to the Superior Court,

with those judges having the same powers as a Judge of the Superior

Court.    Accordingly, because Chief Justice Poritz duly assigned

Judge Isman to the Law Division, Criminal Part, by order of the

Supreme Court, he had jurisdiction over defendant's case.

      Affirmed.




                                       4                                   A-4854-16T2